ValeNtiNe, J.,
dissenting: I feel compelled to register my vote against tbe conclusion reached in tbe majority opinion. In my judgment, tbe plaintiff has made out a case wbicb entitles him to have a jury pass upon tbe issues of negligence, contributory negligence and damages, and my vote is to reverse tbe judgment of nonsuit and allow tbe jury to pass upon tbe issues of fact.
In addition to tbe evidence of tbe plaintiff quoted in tbe majority opinion, I find that in speaking of tbe tractor, tank-trailer and its environs at tbe time and immediately before tbe wreck, tbe plaintiff also said: “There were no flares or lights stationed anywhere along here to indicate that tbis tank was across tbe road. Not anything at all. There was no person there with any flashlights to indicate that; there wasn’t anything; those two bright headlights in tbe middle lane.” And again, “No, sir, I didn’t see a flashlight. There wasn’t any light there of any kind. If there bad been a light I could have seen it. If there bad been any lights on tbe truck I could have seen these lights. . . . There were no flares or anything else to warn me that tbe truck was parked. ... I called on him (tbe truck driver) three or four times with tbe dimmers trying to make him lower bis lights. . . . Tbe truck was a grayish color. It was a little dirty, nearly tbe color of tbe highway.”
From tbe testimony of a passenger in plaintiff’s ear, tbis appears: “Tbe trailer was high enough Morgan’s light was shining under it. . . . Mr. Morgan was gradually slowing down all tbe time. . . . Tbe tractor part of tbe truck trailer was parked straight up in tbe middle lane^ facing tbis way. It was a five wheel proposition, three axle proposition. I did not see any clearance lights or red lights at all on tbe tanker and none were burning on tbe tanker whatsoever. All I could see was two glaring headlights on tbe truck. . . . There wasn’t any light at all on tbe tanker to warn me that tbis tanker was in tbe way.”
*482Thus, from tbe plaintiff’s evidence, viewed in the light most favorable to him as we are required to do upon a motion for judgment as of nonsuit, Powell v. Lloyd, 234 N.C. 481, 67 S.E. 2d 664, these logical inferences may be drawn: The plaintiff and his brother-in-law were en route on Highway 220 to the place of their employment at about 10 or 10:30 o’clock at night. Highway 220 is a three-lane highway paved to a width of 35 feet. As the plaintiff approached the point of collision, he encountered bright lights, resembling those of a locomotive, in the center lane. It developed that these bright lights were on the tractor part of the tractor-trailer combination belonging to the defendant, Southern Oil Transportation Company, and operated by its agent, Ernest Eli Cook. Plaintiff dimmed his lights several times in an effort to obtain the same courtesy from the driver of the other vehicle. The location was within a 35 mile zone and at no time did the plaintiff exceed 35 miles per hour. When his vision was interfered with by the tractor lights, he slackened his speed to from 25 to 30 miles per hour. He had passed the glare of the lights and was within 12 or 15 feet of the tank-trailer, when he discovered that the tank-trailer extended and formed a bridge entirely across plaintiff’s right side of the highway and the adjacent shoulder. The tank, suspended bridge-like over the road, was about 4% feet above the surface of the highway, so that the plaintiff’s dimmed lights cast their rays along the surface of the highway beneath the tank. The grayish colored tank blended with the surface of the highway and formed an obstruction that was difficult to see in the darkness. Plaintiff, upon seeing the tank, applied his brakes with full force, but was unable to stop and ran under the tank so that it hit the windshield of his automobile, resulting in great damage to the car and personal injury to the occupants of the ear. There were no lights of any kind on or around the tank-trailer to indicate its presence across the road, and no person there to warn motorists of impending danger. There is no question in my mind but that the plaintiff’s evidence makes out a case of negligence against the defendants. Whether upon this record the court was justified in concluding that contributory negligence appears from the plaintiff’s evidence as a matter of law is the problem involved in this appeal.
In my opinion, that question is settled by the case, Rollison v. Hicks, 233 N.C. 99, 63 S.E. 2d 190, where the doctrine is fully stated as follows : “The test for determining whether the question of contributory negligence is one of law for the court or one of fact for the jury is restated in the recent case of Bundy v. Powell, 229 N.C. 707, 51 S.E. 2d 307, where this is said: ‘Contributory negligence is an affirmative defense which the defendant must plead and prove. G.S. 1-139. ... A judgment of involuntary nonsuit cannot be rendered on the theory that the plea of contributory negligence has been established by the plaintiff’s evidence unless *483tbe testimony tending to prove contributory negligence is so clear that no other conclusion can be reasonably drawn therefrom. ... If the controlling or pertinent facts are in dispute, or more than one inference may reasonably be drawn from the evidence, the question of contributory negligence must be submitted to the jury.’ ” Measuring the plaintiff’s testimony by this standard, the question of contributory negligence becomes a matter of fact for the jury and not one of law for the court.
The plaintiff’s conduct is to be measured by the rule of the prudent man and whether his conduct at the time and immediately prior to the collision was that of a reasonably prudent man under the same or similar circumstances was a question of fact for determination by the jury. Moore v. Iron Works, 183 N.C. 438, 111 S.E. 776.
In discussing the rule of the prudent man, Barnhill, J.; in Rea v. Simowitz, 225 N.C. 575, 35 S.E. 2d 871, had this to say: “Hence the quantity of care required to meet the standard must be determined by the circumstances in which plaintiff and defendant were placed with respect to each other, and whether defendant exercised or failed to exercise ordinary care as understood and defined in our law of negligence is to be judged by the jury in the light of the attendant facts and circumstances.” Citing Perkins v. Wood & Coal Co., 189 N.C. 602, 127 S.E. 677. The same rule applies to the plaintiff when contributory negligence is relied upon as a defense.
My philosophy of life includes an abiding faith in the good judgment and common sense of the men and women who constitute the juries in our courts. To me, the right of a trial by jury is one of the brightest jewels in the diadem of democratic processes. “In my mind, he was guilty of no error, . . . who once said that all we see about us, kings, lords, and Commons, the whole machinery of the State, . . . end in simply bringing twelve good men into a box.”
In conclusion, as my tenure of office draws to a close, I beg leave to say that I shall always carry in my heart a deep sense of gratitude for the opportunity of having served the people of my State as a member of this Tribunal. I say now and certify to succeeding generations that the fellowship and co-operation of my colleagues constitute a priceless treasure which I shall carry with me on the journey westward toward life’s sunset with its restful radiant glow.
“Let Fate do her worse, there are relics of joy,
Bright dreams of the past, which she cannot destroy;
Which come, in the night-time of sorrow and care,
And bring back the features which joy used to wear.
Long, long be my heart with such memories filled!
Like a vase in which roses have once been distilled—
You may break it, you may shatter the vase, if you will,
But the scent of the roses will hang round it still.”